            Case 1:21-cv-02130-CJN Document 27 Filed 09/10/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., et al.,

                   Plaintiffs,                      No. 1:21-cv-02130-CJN

       v.

HERRING NETWORKS, INC., et al.,                     Judge Carl J. Nichols

                   Defendants.


               DEFENDANTS’ UNOPPOSED MOTION TO ENLARGE TIME
              TO ANSWER OR MOVE IN RESPONSE TO THE COMPLAINT

       Pursuant to Fed. R. Civ. P. 6(b), D.C. District Court Local Rule 7, and Paragraph 9 of this

Court’s Standing Order (ECF 21), defendants Herring Networks, Inc. (“Herring Networks”),

Christina Bobb, and Chanel Rion (collectively, “Defendants”) move to extend until October 19,

2021 the deadline to file a responsive pleading to the Complaint. (ECF 1). In support of this

Motion, Defendants state as follows:

       1.       The Complaint was filed on August 10, 2021. (ECF 1).

       2.       Herring Networks was served on August 20, 2021, meaning its responsive pleading

would be due September 10, 2021, absent an extension. (ECF 23).

       3.       Rion was served on August 21, 2021, meaning her responsive pleading would be

due September 13, 2021, absent an extension (because September 11, 2021 falls on a Saturday).

(ECF 25).

       4.       Bobb was served on August 22, 2021, meaning her responsive pleading would be

due September 13, 2021, absent an extension (because September 12, 2021 falls on a Sunday).

(ECF 24).
            Case 1:21-cv-02130-CJN Document 27 Filed 09/10/21 Page 2 of 4




       5.       Prior defense counsel (Bernard Rhodes of Lathrop GPM) had been in contact with

Plaintiffs’ counsel and executed service waivers on behalf of defendants Charles Herring and

Robert Herring, Sr., with their responsive pleadings due October 19, 2021.             Additionally,

Plaintiffs’ counsel had agreed with Mr. Rhodes to an extension of the deadlines for Herring

Networks, Rion, and Bobb to that same date (October 19, 2021).

       6.       Defendants’ current counsel only recently took on this case and confirmed

Plaintiffs’ counsel’s agreement to a unitary responsive pleading deadline for all defendants of

October 19, 2021.

       7.       Because of defense counsel transition issues, Mr. Rhodes’ health problems (which

have necessitated the retention of new defense counsel), new defense counsel’s awareness that an

agreement to a unitary responsive pleading deadline of October 19, 2021 had been reached, and

new defense counsel’s lack of awareness until September 10, 2021, that Herring Networks, Rion,

and Bobb had been served, new defense counsel unfortunately were not able to comply with the

four-day requirement for extension motions. See Standing Order, ¶ 9.a.

       8.       There is good cause for an extension because:

                      Given health issues facing prior defense counsel (which have forced his

                       withdrawal from all matters), Defendants retained new counsel, who is still

                       getting up to speed on the factual and legal allegations contained in the 213-

                       page Complaint and 734 pages of exhibits.

                      In the interests of party and judicial efficiency, it makes the most sense for

                       all five defendants to respond to the Complaint on the same date, and

                       because Charles Herring and Robert Herring, Sr. are not required to respond




                                                -2-
            Case 1:21-cv-02130-CJN Document 27 Filed 09/10/21 Page 3 of 4




                       until October 19, 2021, the date should be the same for the remaining

                       defendants.

       9.       The requested extension will not affect any other deadlines in the case.

       10.      As stated above, Defendants’ counsel has conferred with Plaintiffs’ counsel, who

indicated that they consent to a single responsive pleading deadline for all defendants of October

19, 2021.

       11.      This would be the first extension of this deadline for the three Defendants who are

party to this Motion, and this extension is not being sought for the purpose of delay or any other

vexatious purpose.

       WHEREFORE, Defendants respectfully request that the Court enter an order extending the

responsive pleading deadlines for Herring Networks, Rion, and Bobb to October 19, 2021, and

designate that date as the unitary responsive pleading deadline for all defendants.

                                                   Respectfully submitted,



                                                   By: /s/ Brian K. McCalmon
                                                       Counsel for all defendants

Brian K. McCalmon, Bar No. 461196
bmccalmon@vedderprice.com
VEDDER PRICE P.C.
1401 I Street NW, Suite 1100
Washington, DC 20005
T: +1 202 312 3320
F: +1 202 312 3322

Dated: September 10, 2021




                                                -3-
          Case 1:21-cv-02130-CJN Document 27 Filed 09/10/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of September 2021, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which I understand to have

served counsel for the parties.

                                                      /s/ Brian K. McCalmon
                                                      Brian K. McCalmon




                                                -4-
